                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

DAVID DWIGHT YATES,

        Petitioner,
                                         Civil No. 2:18-CV-12481
v.                                       HON. DENISE PAGE HOOD
                                         CHIEF UNITED STATES DISTRICT JUDGE

J.A. TERRIS,

     Respondent.
___________________________________/
               OPINION AND ORDER DENYING THE
           PETITION FOR A WRIT OF HABEAS CORPUS

        David Dwight Yates, (“petitioner”), currently on supervised release at

32628 Annapolis Rd., Wayne, Michigan, seeks the issuance of a writ of

habeas corpus pursuant to 28 U.S.C. § 2241.1 In his pro se application,

petitioner challenges the decision from a prison disciplinary hearing

conducted by the Bureau of Prisons (BOP) which resulted in the loss of

good conduct time, non-vested good conduct time, loss of phone and loss

        1
            Respondent’s Exhibit # 1 indicates that Yates was released from BOP custody on December 5,
2018. Yates has also filed an updated address with this Court indicating that he has been released from
prison and is now living at what appears to be a private residence. See ECF 7. There is a question as to
whether Yates’ petition has been rendered moot by his release. Compare McClain v. Bureau of Prisons, 9
F.3d 503, 505 (6th Cir. 1993)(per curiam)(holding § 2241 petition challenging calculation of prison term in
light of prior custody credits was not rendered moot by prisoner’s release because petitioner’s “supervised
release dates are affected by the erroneous computation.”) with Watkins v. Garrett, 476 F. App’x 430, 432
(5th Cir. 2012)(holding § 2241 petition challenging loss of good conduct time through BOP disciplinary
conviction was mooted upon prisoner’s release where, although prisoner was still “in custody” serving
supervised release term, prisoner had not sought corresponding reduction of supervised release term by
motion under 18 U.S.C. § 3583(e)(2). The Court will assume Yates’ petition still presents a live
controversy and proceed on the merits.

                                                    1
of visiting privileges. For the reasons stated below, the petition for a writ of

habeas corpus is DENIED.

                               I. Background

      Petitioner was convicted in the United States District Court for the

Eastern District of Michigan of conspiracy to distribute a controlled

substance under 21 U.S.C. § 846 and a money-laundering conspiracy

under 18 U.S.C. § 1956(h). Petitioner was sentenced to ninety months

imprisonment followed by four years of supervised release. Petitioner has

a projected release date of June 5, 2019.

      On September 23, 2017, Camp Officer L. Smith, a staff member at

the United States Federal Correctional Institution FPC Terre Haute, in

Terre Haute, Indiana, filed an incident report charging petitioner with the

possession of a portable cellular telephone. The report stated that on

September 23, 2017, Camp Officer L. Smith was conducting rounds in Unit

S07-021U at FPC Terre Haute and observed inmate Yates place a white

towel on top of his locker. Smith asked Yates to hand the towel to him to

be searched. When Yates handed the towel to Smith, a silver Samsung

cellular telephone fell from inside of the towel. Yates was told to give Smith

the phone, which was laying in the locker. Yates complied. During the

investigation, Lieutenant McPherson took a statement from Yates wherein

                                       2
Yates claimed the report was true as written and stated “I am guilty.”

        On September 26, 2017, the Unit Disciplinary Committee (UDC)

conducted a hearing wherein Yates commented “No” to the committee in

reference to the incident. The UDC determined that because of the

seriousness of the charge, the incident should be referred to a Disciplinary

Hearing Officer (DHO). On the same day, petitioner was provided with

written notice of the DHO hearing and his rights at the hearing. Petitioner

waived his right to have a staff representative appear on his behalf, and he

did not request any witnesses.

        The DHO hearing was held on October 4, 2017. Petitioner’s due

process rights were read to him by the DHO at the hearing. Petitioner

informed the DHO that he understood his rights, he did not wish to submit

documentary evidence, he confirmed that he did not request witnesses,

and confirmed that he declined staff representation. Petitioner denied the

charges. Regarding the incident, petitioner informed the DHO “It’s not

true.” Petitioner did not offer any other witnesses or testimony.

        Although petitioner denied the charges, the DHO found petitioner

guilty of possession of a hazardous tool.2 In arriving at this decision, the

        2
          The BOP’s regulation classifies hazardous tools as those that are most likely to be used in an
escape or escape attempt or those that are hazardous to institutional security or personal safety. See 28
C.F.R. § 541.13, Table 3. According to the DHO’s report, the BOP has determined that inmates who
circumvent the Inmate Telephone System monitoring by using a cell phone have been known to disrupt

                                                    3
DHO acknowledged petitioner’s denial of the charges, but found that the

greater weight of the evidence supported finding petitioner guilty of the

disciplinary infractions. In reaching this conclusion, the DHO relied on

information from Camp Officer L. Smith’s written incident report, petitioner’s

statement within the report which stated “I’m guilty,” the photograph of the

Samsung cellular phone, and other supporting documentation which

included petitioner’s disciplinary history. The DHO report was delivered to

petitioner on November 28, 2017.

        Petitioner’s administrative appeals have been denied.

        Petitioner has now filed a petition for a writ of habeas corpus alleging

that the evidence was insufficient to support loss of credits and liberties.

                                          II. Discussion

        Petitioner claims that there was insufficient evidence presented to

support the DHO finding petitioner guilty of possession of a hazardous tool.

        A petition for a writ of habeas corpus filed by a federal inmate under

28 U.S.C. § 2241 is proper where the inmate is challenging the manner in

which his sentence is being executed. Capaldi v. Pontesso, 135 F.3d 1122,

1123 (6th Cir. 1998). Petitioner’s application is properly brought under


the safety and security of the institution by arranging drug/contraband introductions, providing messages
related to gang activity, and/or to extort money, thus making them hazardous tools within a correctional
setting.

                                                    4
Section 2241 because he is challenging the execution of his sentence.

      A prisoner is afforded the following due process rights in a

disciplinary proceeding: (1) written notice of the charges at least twenty-

four hours before a disciplinary hearing; (2) a written statement by the fact

finders about the evidence relied on and the reasons for the disciplinary

action; (3) presentation of witnesses and documentary evidence in defense

when doing so will not be unduly hazardous to institutional safety or

correctional goals; and (4) the assistance of staff or a competent inmate

when the inmate is illiterate or when the issues are complex. Wolff v.

McDonnell, 418 U.S. 539, 564-566, 570 (1974); Franklin v. Aycock, 795

F.2d 1253, 1262-63 (6th Cir. 1986); Mazzanti v. Bogan, 866 F. Supp. 1029,

1032 (E.D. Mich. 1994).

      The Sixth Circuit has indicated that “[n]ot much evidence is required

to support the action of a prison disciplinary board.” Williams v. Bass, 63

F.3d 483, 486 (6th Cir. 1995). “‘Some evidence’ is all that is needed” to

support a prison disciplinary board’s decision. Id. (citing to Superintendent,

Massachusetts Correctional Institution v. Hill, 472 U.S. 445, 455 (1985));

see also Falkiewicz v. Grayson, 271 F. Supp. 2d 942, 948 (E.D. Mich.

2003). In determining whether a decision of a prison disciplinary board is

supported by evidence, a federal court is “not required to examine the

                                      5
entire record, make an independent assessment of the credibility of

witnesses, or weigh the evidence.” Williams, 63 F.3d at 486 (citing to Hill,

472 U.S. at 455). “Instead, the relevant question is whether there is any

evidence in the record that could support the conclusion reached by the

disciplinary board.” Hill, 472 U.S. at 455-56; see also Lutz v. Hemingway,

476 F. Supp. 2d 715, 719 (E.D. Mich. 2007). The evidence need not

logically preclude any conclusion but the one reached by the hearing officer

in the disciplinary proceeding. Falkiewicz, 271 F. Supp. 2d at 948. A

hearings officer in a prison disciplinary proceeding is not required to find

the prisoner guilty beyond reasonable doubt, or find that guilt was the only

reasonable interpretation of the evidence. See Mullins v. Smith, 14 F.

Supp. 2d 1009, 1012 (E.D. Mich. 1998).

      In the present case, there was some evidence to support the DHO’s

decisions to find petitioner guilty of possession of a hazardous tool.

Although petitioner denied the charges, the DHO placed greater weight on

Camp Officer L. Smith’s written report, petitioner’s statement

acknowledging guilt found within the report, the photograph of the

Samsung cellular phone, and other supporting documentation which

included petitioner’s disciplinary history. Even if petitioner does not agree

with the DHO’s findings, there is some evidence that he possessed the cell

                                       6
phone. Because the DHO’s decision is supported by “some evidence” in

the record, petitioner is not entitled to habeas relief on his claim. See

Humphreys v. Hemingway, 77 F. App’x 788, 789 (6th Cir. 2003).

                              III. CONCLUSION

      Based upon the foregoing, the petition for a writ of habeas corpus

brought pursuant to 28 U.S.C. § 2241 is DENIED. Because a certificate of

appealability is not needed to appeal the denial of a habeas petition filed

under § 2241, Witham v. United States, 355 F.3d 501, 504 (6th Cir. 2004),

petitioner need not apply for one with this Court or with the Sixth Circuit

before filing an appeal from the denial of his habeas petition.



                          s/Denise Page Hood
                          HON. DENISE PAGE HOOD
                          CHIEF UNITED STATES DISTRICT JUDGE




Dated:   April 30, 2019




                                       7
